Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/21 and 6/13/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 4 and 5 of claim 1, the claim recites the limitation “the fluid duct” but should read – the at least one fluid duct. Although it is clear to the Examiner from the specification and claim itself that Applicant is referring to the previously mentioned “as least one fluid duct “recited in line 3, the suggested modification to the claim is for purposes of consistency and clarity within the claims.   Appropriate correction is required.
In line 7 of claim 1, the claim recites “the engagement” but should read – the releasable mechanical engagement--. Although it is clear to the Examiner from the specification and claim itself that Applicant is referring to the previously mentioned “the releasable mechanical engagement” as recited in line 6, the suggested modification to the claim is for purposes of consistency and clarity within the claims. 
In line 8 of claim 1, the claim recites “a portion of the component” but should read – a portion of the detachable component. Although it is clear to the Examiner from the specification and claim itself that Applicant is referring to the previously mentioned “detachable component “recited in line 6, the suggested modification to the claim is for purposes of consistency and clarity within the claims.   Appropriate correction is required.
In line 11 and 12, the claim recites “the component” but should read – the detachable component. Although it is clear to the Examiner from the specification and claim itself that Applicant is referring to the previously mentioned “detachable component “recited in line 6, the suggested modification to the claim is for purposes of consistency and clarity within the claims.   Appropriate correction is required.
In line 14, the claim recites “the component” but should read – the detachable component. Although it is clear to the Examiner from the specification and claim itself that Applicant is referring to the previously mentioned “detachable component “recited in line 6, the suggested modification to the claim is for purposes of consistency and clarity within the claims.   Appropriate correction is required.
Claim Interpretation
Claim 1 recites the limitation “a socket”. Examiner has reviewed the specification and drawings and has determined that the term has not been defined beyond that the socket is located at an end of the fluid duct and a releasable mechanical engagement is received in the socket. Therefore, any region on a body that contains a duct and releasable mechanism could be interpreted as a socket.  In other words, the term socket is extremely broad. 
Claim 3 recites the limitation “a driveline”. Examiner notes that it is well understood in the art that a driveline is often a term utilized to describe the powertrain of a vehicle, that is the motor and transmission. As such the Examiner has determined the driveline housing to need to be a housing for either the motor or transmission of a vehicle. 
Claim 12 recites the limitation “a ground surface.” Examiner notes that Applicant has not provided any formal definition of ground surface within the specification but has called it out in the drawings as being 840 and 911. Examiner notes based off the location of the call out in the drawings it appears the ground surface is the bottom region of a socket. 
Claim 1 recites the limitation “a socket”. Examiner has reviewed the specification and drawings and has determined that the term has not been defined beyond that the socket is located at an end of the fluid duct and a releasable mechanical engagement is received in the socket. Therefore, any region on a body that contains a duct and releasable mechanism could be interpreted as a socket.  In other words, the term socket is extremely broad. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 4, 7-9, and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linhart, U.S. Patent Publication 2018/0229164 (hereinafter “Linhart”).
In Reference to Claim 1: 
Linhart discloses an assembly system (Figure 1 or 2) for components of a pressurized fluid supply system for an agricultural vehicle, the system comprising: a body (16) having at least one fluid duct (22) extending therethrough from a first end to a second end, wherein the fluid duct (22) is configured to connect at the first end to a pressurized fluid supply (the working hydraulic circuit of the vehicle) via a first connection and wherein the fluid duct comprises a socket ( region from the threaded portion 42 to outer housing seal 28) at the second end (the end in which the arrow in 22 is pointing towards); and a detachable component (12) connectable in releasable mechanical engagement (via threads) with the body to receive pressurized fluid from the at least one fluid duct, the engagement resulting from insertion of at least a portion of the component into the socket and rotation (via rotating 12 into the threaded region 42; See also, Paragraph [0036]) of the component to a locked position (as shown in Figure 1 or 2); wherein the body defines at least one discharge duct (26) extending therethrough from a first end exiting the body to a second end intersecting the socket ( region from the threaded portion 42 to outer housing seal 28); wherein in a partially rotated position of the component portion within the socket, the component remains mechanically attached to the body and the fluid duct and discharge duct are in fluidic connection (See, Paragraph [0006] which states; The fluid can drain through the fluid drain from the filter while the at least one outer seal continues to seal and prevents thus that fluid can reach the environment; stating the filter is still attached but capable of being drained when unscrewed where the seal 52 no longer blocks the fluid duct from the discharge duct; See also Paragraph [0044] and [0047] which discloses the unscrewing of the filter to allow for draining while the filter is still attached for Figure 1 and 2, respectively) and wherein the locked position comprises a fully rotated position of the component portion within the socket, in which position the component portion blocks the fluidic connection between the fluid duct and discharge duct (See, Figure 1 and 2). 
In Reference to Claim 3: 
Linhart further discloses wherein the body is a driveline housing. Examiner notes that Linhart discloses that such system can be used in a vehicle and therefore would likely be in the housing for the transmission or connected to the reservoir to filter the hydraulic fluid to protect the working components. See, Paragraph [0008].
In Reference to Claim 4: 
Linhart further discloses wherein the driveline housing defines a fluid reservoir to which the first end of the at least one discharge duct connects. Examiner notes that Linhart discloses that such system can be used in a vehicle/ See, Paragraph [0008]. It is inherent a vehicle would contain a filter in their reservoir to prevent dirt, debris, and particles from the wear of the mechanical components from being sent into the hydraulic circuit.
In Reference to Claim 7: 
Linhart further discloses comprising a seal (52) configured to block fluid flow between the at least one fluid duct (22) and the discharge duct (26) when in the locked position. See, Figure 1 or 2. 
In Reference to Claim 8:
Linhart further discloses wherein the connection of the, or each, detachable (12) component comprises a first threaded portion (42) configured to engage with a corresponding threaded bore in the socket (region from the threaded portion 42 to outer housing seal 28). See, Paragraph [0036].
In Reference to Claim 9: 
Linhart further discloses wherein the connection of the detachable component comprises a radial sealing See, Figure 1 (48) and Figure 2 both (52) and (48).
In Reference to Claim 12: 
Linhart further discloses wherein the discharge duct (26) intersects with a ground surface of the socket. Examiner notes that Applicant has not provided any formal definition of ground surface but has called it out in the drawings. Examiner notes Figure 1 of Linhart discloses what appears to be the discharge duct located with a ground surface of the socket, as the duct is in the same orientation and configuration as that demonstrated by Applicant’s figures which contain a ground surface. 
In Reference to Claim 13: 
Linhart further discloses wherein the detachable component comprises a fluid filter. See, Linhart Abstract. 



Claim(s) 1,2, and 9-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennington, U.S. Patent Publication 2014/0027361 (hereinafter “Pennington”).9
In Reference to Claim 1: 
Pennington discloses an assembly system (Figure 5) for components of a pressurized fluid supply system for an agricultural vehicle, the system comprising: a body (172) having at least one fluid duct (149) extending therethrough from a first end (30) to a second end (opening of 160), wherein the fluid duct (149 and 150) is configured to connect at the first end to a pressurized fluid supply (the working hydraulic circuit of the vehicle) via a first connection and wherein the fluid duct comprises a socket (  region located between 34 and 35 where two components mate and fluid is transferred) at the second end (the end in which the arrow in 22 is pointing towards); and a detachable component (15) connectable in releasable mechanical engagement (via twisting off the bayonet  joint) with the body (172) to receive pressurized fluid from the at least one fluid duct, the engagement resulting from insertion of at least a portion of the component into the socket and rotation (See, Figure 2, 3 and 5; See, Paragraph [0027]) of the component to a locked position (as shown in Figure 5; See also, Paragraph [0027]); wherein the body (172) defines at least one discharge duct (33) extending therethrough from a first end exiting the body to a second end intersecting the socket (See, Figure 5: located in the same region as socket the middle of the body/manifold) wherein in a partially rotated position of the component portion within the socket, the component remains mechanically attached to the body (via friction of the manifold being fluidly sealed by O-ring seals (124 and 125) and the fluid duct and discharge duct are in fluidic connection (See, Paragraph [0037] which states : as the operator begins to remove the filter; the plunger 83 with the top 45 the biasing force of the biasing member 81 moves the piston 80 of the pressure relief valve 33 into an open position. With the pressure relief valve 33 in the open position, the ball valve 89 of the piston 80 unseals the aperture 159 of the cap 158 thereby bleeding the pressure from any liquid trapped within the filtration system 10. In particular, a small amount of liquid passes the platform 86 of the piston 80 and escapes through the aperture 159 of the cap 158 thereby relieving pressure and preventing leakage) and wherein the locked position comprises a fully rotated position of the component portion within the socket, in which position the component portion blocks the fluidic connection between the fluid duct and discharge duct (See, Figure 5 which shows that when attached the filter closes the pressure relief valve.).
In Reference to Claim 2: 
Pennington further discloses wherein the body (172) is a valve block comprising at least one valve slide (71) intersecting the at least one fluid duct (149 and 150). See, Figure 5.
In Reference to Claim 9: 
Pennington further discloses wherein the connection of the detachable component comprises a radial sealing (124, 125, 128 and 129). See, Figure 5.
In Reference to Claim 10:
Pennington further discloses wherein the connection of the detachable component comprises a bayonet joint (34, 35 and 22 and 23). See, Figure 2, 3 and 5.
In Reference to Claim 11:
Pennington further discloses wherein the bayonet joint further has a groove having two intermediate portions. See, Figure 2 and 3.  
In Reference to Claim 12: 
Pennington further disclose wherein the discharge duct (33) intersects wit2h a ground surface of the socket. See, Figure 5.
In Reference to Claim 13: 
Pennington further discloses wherein the detachable component comprises a fluid filter. See, Pennington Abstract. 
Allowable Subject Matter
Claim 5, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the body comprises a second fluid duct with a respective socket to receive a second detachable component as recited in claim 5. Although Linhart, the closest prior art, has a second fluid duct, said fluid duct has same socket and does not have the capability of having a second attachment. Claim 6 would be allowed based of its dependency of claim 5. 
The prior art fails to disclose wherein the detachable component comprises an accumulator. There is no prior art of an accumulator with a discharge duct that can communicate with a pressurized fluid duct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745